DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-8, 10-11, 13, 17-22, 25, 27-28, and 34-35, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 28 recite “a diffractive structure comprising a plurality of grating elements each having a principal component of orientation within the plane of the device substantially parallel with a first axis lying in the plane of the device” wherein “wherein the grating elements within a region have either (i) a constant pitch or (ii) a constant spacing along a second axis orthogonal to the first axis” and “each region [of the plurality of regions of the diffractive device] comprises at least first and second sub-regions having different grating element orientations…” which is indefinite.  The claim sets forth a single axis as the reference for each of the gratings, and uses the single axis as a reference for every grating and thus every grating would be orthogonal to the same axis, which directly contradicts regions of different grating element orientation. 
	In respect to claim 25, the term “such as” is further indefinite, as it is not clear whether the limitations follow “such as” are part of the invention. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10-11, 13, 17-22, 25, 27-28, and 34-35, are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2016/0339733) in view of Modegi (US 5,784,200).
In respect to claims 1, 4, 17, and 27-28, although unclear for the reasons stated above, Holmes discloses a security device with a diffractive structure, the diffractive structure 18a having a first area comprising a plurality of regions 16a-16e arranged as a contiguous pattern and having constant pitch (Figs. 3a-3b); the pitches in the plurality of regions increase from 0.5 µm – 10 µm (0017), which results in a first optical effect based on the different diffractive properties of each region due to the pitch difference, such that diffractive colors appear to move between regions (0153).
 	Although Holmes discloses further varying the orientation angle, Holmes does not disclose providing each of the plurality of regions as at least first and second sub-regions of varying orientation, 
	In respect to claim 5, Modegi teaches that the pitch spacing may be linear and constant e.g. 0.1 µm steps (0153).
	In respect to claims 6-8, Holmes further discloses that the regions are up to 100 µm (not discernable to the human eye) (0044), and thus, in at least some embodiments taught by Modegi, would result in sub-regions of ~33 µm.  This size accommodates more than 10 grating elements in the preferred pitch range (0.5 µm – 3 µm).
	In respect to claims 10-11 and 13, Modegi further teaches non-contiguous interlacing arrays with elements of different orientation (Fig. 17-22).
	In respect to claim 18, Modegi further teaches that the plurality of regions may be concentric (Fig. 45), and it would be obvious to arrange the plurality of regions taught in Holmes as concentric patterns in view of Modegi to provide multiple loops providing complicated closed patterns (full light trace) (Col. 33, 25- Col. 34, 57).
	In respect to claims 19-21, Holmes in view of Modegi teach the claimed invention.  As broadly claimed, the device above may be delineated into two areas, both with the same properties.
In respect to claim 22, Holmes in view of Modegi teach a singular concentric area, but not a second concentric area, however, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, providing an identical concentric pattern would read on the claim, as “sustainably opposing” is broad enough to encompass two patterns that are spaced apart. 
In respect to claim 25, Holmes further discloses that the plurality of regions are rectangular (“symbols”/”indicia”).  Modegi further teach that regions may form alpha numeric characters.
In respect to claims 34 and 35, Holmes further discloses that the security element may be embodied as a thread or strip for a banknote (0026).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Toda (US 2010/0254007), Suzuki (US 2016/0001585), Antes (US 4,568,141), and Burchard et al. (DE 4,243,905), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637